His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Paragraph 4, Section 5, Act 203 of 1898, reads as follows:
“The sheriffs (Parish of Orleans excepted) shall be entitled to receive ten cents per mile for every mile they actually and necessarily travel in going to and returning from the service of any process outside the parish, and five cents per mile for convey*15ing each, fugitive and all actual expenses incurred to recover and convey a fugitive from justice to the jail of the parish in which he is charged to have committed the offense, etc.”
Opinion and decree, May 3rd, 1915.
The District Judge held the meaning to be that a sheriff (Parish of Orleans excepted) is entitled to receive for recovering fugitives from justice, a single fee of ten cents per mile going and coming (not ten cents per mile for each deputy) and five cents per mile returning, for each fugitive conveyed; in addition to all actual expenses incurred (including railroad fare).
This interpretation appears to us correct.
But a clerical error in the judgment obliges us to recast it. Plaintiff’s total bill is $487.73, being $149.48 for expenses and $338.25 for mileage. He is entitled to $149.48 for expenses and 183.75 for mileage, or $332.23 in all.
It is therefore ordered that the judgment appealed from be so amended and recast, that plaintiff, Anthony Madere, do have and recover of the Parish of St. 'Charles the sum of three hundred and thirty-three and 23/100 ($333.23), and the costs of both Courts.
Amended.